
	

113 HR 4325 IH: Protecting Children from Electronic Cigarette Advertising Act of 2014
U.S. House of Representatives
2014-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4325
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2014
			Ms. Esty (for herself, Mr. Bishop of New York, Mrs. Bustos, Ms. DeGette, Mr. Ruiz, and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To prohibit the marketing of electronic cigarettes to children, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Protecting Children from Electronic Cigarette Advertising Act of 2014.
		2.Findings; sense of Congress
			(a)FindingsCongress makes the following findings:
				(1)According to the Food and Drug Administration, because electronic cigarettes have not been fully
			 studied, consumers currently do not know—
					(A)the potential risks of electronic cigarettes when used as intended;
					(B)how much nicotine or other potentially harmful chemicals are being inhaled during use; or
					(C)if there are any benefits associated with using these products.
					(2)Most electronic cigarettes contain widely varying levels of nicotine, which is a highly addictive
			 drug that impacts the cardiovascular system and can be lethal when
			 delivered in high doses.
				(3)According to the Surgeon General, adolescents are particularly vulnerable to the adverse effects of
			 nicotine and adolescent exposure to nicotine may have lasting adverse
			 consequences for brain development.
				(4)Use of electronic cigarettes has risen in youth according to a study by the Centers for Disease
			 Control and Prevention that was released in September 2013, which found
			 that in one year, from 2011 to 2012, the percentage of middle and high
			 school students who had ever used electronic cigarettes more than doubled.
				(5)Electronic cigarette use may lead children to become addicted to nicotine and could be a gateway to
			 various tobacco products.
				(6)Marketing of electronic cigarettes to youth is occurring in the form of advertising using cartoons
			 and sponsorships of events popular with youth such as concerts and
			 sporting events.
				(b)Sense of CongressIt is the sense of Congress that the Federal Trade Commission should prohibit the advertising,
			 promoting, and marketing in commerce of electronic cigarettes to children
			 as an unfair or deceptive act or practice, in order to protect the health
			 of the youth of the United States.
			3.Prohibition on marketing of electronic cigarettes to children
			(a)DefinitionsIn this section:
				(1)ChildThe term child means an individual who is under the age of 18 years.
				(2)CommerceThe term commerce has the meaning given such term in section 4 of the Federal Trade Commission Act (15 U.S.C. 44).
				(3)Electronic cigaretteThe term electronic cigarette means a battery-operated product designed to deliver nicotine, flavor, or other chemicals and that
			 turns chemicals, such as nicotine, into an aerosol that is inhaled by the
			 user.
				(b)ProhibitionNo person may advertise, promote, or market in commerce an electronic cigarette in a manner that
			 the person knows or should know will have the effect of increasing the use
			 of an electronic cigarette by a child.
			(c)Enforcement by Federal Trade Commission
				(1)Unfair or deceptive act or practiceA violation of subsection (b) shall be treated as a violation of a rule defining an unfair or
			 deceptive act or practice described under section 18(a)(1)(B) of the
			 Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).
				(2)Powers of Commission
					(A)In generalThe Federal Trade Commission shall enforce this section in the same manner, by the same means, and
			 with the same jurisdiction, powers, and duties as though all applicable
			 terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et
			 seq.) were incorporated into and made a part of this section.
					(B)Privileges and immunitiesAny person who violates this section shall be subject to the penalties and entitled to the
			 privileges and immunities provided in the Federal Trade Commission Act (15
			 U.S.C. 41 et seq.).
					(C)RulemakingThe Federal Trade Commission may promulgate standards and rules to carry out this section in
			 accordance with section 553 of title 5, United States Code.
					(d)Enforcement by States
				(1)In generalIn any case in which the attorney general of a State has reason to believe that an interest of the
			 residents of the State has been or is threatened or adversely affected by
			 the engagement of any person subject to subsection (b) in a practice that
			 violates such subsection, the attorney general of the State may, as parens
			 patriae, bring a civil action on behalf of the residents of the State in
			 an appropriate district court of the United States—
					(A)to enjoin further violation of such subsection by such person;
					(B)to compel compliance with such subsection;
					(C)to obtain damages, restitution, or other compensation on behalf of such residents;
					(D)to obtain such other relief as the court considers appropriate; or
					(E)to obtain civil penalties in the amount determined under paragraph (2).
					(2)Civil penalties
					(A)CalculationFor purposes of imposing a civil penalty under paragraph (1)(E) with respect to a person who
			 violates subsection (b), the amount determined under this paragraph is the
			 amount calculated by multiplying the number of days that the person is not
			 in compliance with subsection (b) by an amount not greater than $16,000.
					(B)Adjustment for inflationBeginning on the date on which the Bureau of Labor Statistics first publishes the Consumer Price
			 Index after the date that is 1 year after the date of the enactment of
			 this Act, and annually thereafter, the amounts specified in subparagraph
			 (A) shall be increased by the percentage increase in the Consumer Price
			 Index published on that date from the Consumer Price Index published the
			 previous year.
					(3)Rights of Federal Trade Commission
					(A)Notice to Federal Trade Commission
						(i)In generalExcept as provided in clause (iii), the attorney general of a State shall notify the Federal Trade
			 Commission in writing that the attorney general intends to bring a civil
			 action under paragraph (1) not later than 10 days before initiating the
			 civil action.
						(ii)ContentsThe notification required by clause (i) with respect to a civil action shall include a copy of the
			 complaint to be filed to initiate the civil action.
						(iii)ExceptionIf it is not feasible for the attorney general of a State to provide the notification required by
			 clause (i) before initiating a civil action under paragraph (1), the
			 attorney general shall notify the Federal Trade Commission immediately
			 upon instituting the civil action.
						(B)Intervention by Federal Trade CommissionThe Federal Trade Commission may—
						(i)intervene in any civil action brought by the attorney general of a State under paragraph (1); and
						(ii)upon intervening—
							(I)be heard on all matters arising in the civil action; and
							(II)file petitions for appeal of a decision in the civil action.
							(4)Investigatory powersNothing in this subsection may be construed to prevent the attorney general of a State from
			 exercising the powers conferred on the attorney general by the laws of the
			 State to conduct investigations, to administer oaths or affirmations, or
			 to compel the attendance of witnesses or the production of documentary or
			 other evidence.
				(5)Preemptive action by Federal Trade CommissionIf the Federal Trade Commission institutes a civil action or an administrative action with respect
			 to a violation of subsection (b), the attorney general of a State may not,
			 during the pendency of such action, bring a civil action under paragraph
			 (1) against any defendant named in the complaint of the Commission for the
			 violation with respect to which the Commission instituted such action.
				(6)Venue; service of process
					(A)VenueAny action brought under paragraph (1) may be brought in—
						(i)the district court of the United States that meets applicable requirements relating to venue under
			 section 1391 of title 28, United States Code; or
						(ii)another court of competent jurisdiction.
						(B)Service of processIn an action brought under paragraph (1), process may be served in any district in which the
			 defendant—
						(i)is an inhabitant; or
						(ii)may be found.
						(7)Actions by other State officials
					(A)In generalIn addition to civil actions brought by attorneys general under paragraph (1), any other officer of
			 a State who is authorized by the State to do so may bring a civil action
			 under paragraph (1), subject to the same requirements and limitations that
			 apply under this subsection to civil actions brought by attorneys general.
					(B)Savings provisionNothing in this subsection may be construed to prohibit an authorized official of a State from
			 initiating or continuing any proceeding in a court of the State for a
			 violation of any civil or criminal law of the State.
					(e)ConstructionNothing in this section shall be construed to limit or diminish the authority of the Food and Drug
			 Administration to regulate the marketing of electronic cigarettes,
			 including the marketing of electronic cigarettes to children.
			(f)Relation to State lawThis section shall not be construed as superseding, altering, or affecting any provision of law of
			 a State, except to the extent that such provision of law is inconsistent
			 with the provisions of this section, and then only to the extent of the
			 inconsistency.
			
